Citation Nr: 1544289	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  10-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the May 2009 rating decision, which reduced the separate 30 percent ratings for onychomycosis of the left foot and onychomycosis with callus of hallux of the right foot to a combined noncompensable rating effective August 1, 2009, was proper.

2.  Entitlement to a rating greater than 30 percent for onychomycosis of the left foot.

3.  Entitlement to a rating greater than 30 percent for onychomycosis of the right foot with callus of hallux.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was certified to the Board by the RO in Louisville, Kentucky.

In April 2014, the Board remanded the following issues for additional development:  (1) prior to August 1, 2009, entitlement to an evaluation in excess of 30 percent for onychomycosis of the left foot; (2) prior to August 1, 2009, entitlement to an evaluation in excess of 30 percent for onychomycosis of the right foot with callus of the hallux; and (3) on and after August 1, 2009, entitlement to a compensable evaluation for onychomycosis of the left foot and onychomycosis of the right foot with callus of hallux, to include the propriety of the reduction.  

The April 2014 Board decision identified the rating decisions on appeal as being from September 2007 and from August 2008.  The procedural history of this case will be discussed in detail below, but at this juncture, the Board notes that even though the RO was apparently considering a claim for increase in the feet as part of a claim for a total disability rating based on individual unemployability (TDIU), the appeal actually stems from a May 2009 rating reduction which was effective August 1, 2009.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  However, because of the way the issues were handled and given the Board's decision to restore the separate 30 percent ratings, it will consider a claim for increase during the appeal period.  The Board has rephrased the issues to more appropriately reflect the circumstances of this case and the Veteran is not prejudiced by this action.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  In a May 2009 decision, the RO reduced the separate 30 percent ratings for onychomycosis of the left foot and onychomycosis of the right foot with callus of hallux to a combined noncompensable rating effective August 1, 2009; the 30 percent ratings had been in effect for more than 5 years.

2.  At the time of the reduction, the preponderance of the evidence did not show improvement in the service-connected disabilities that was reasonably certain to be maintained under the ordinary conditions of life.

3.  Onychomycosis of the left foot does not affect more than 40 percent of the entire body or more than 40 percent of exposed areas and it does not require constant or near-constant systemic therapy.  

4.  Onychomycosis of the right foot with callus of hallux does not affect more than 40 percent of the entire body or more than 40 percent of exposed areas and it does not require constant or near-constant systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria to reduce the separate 30 percent disability ratings assigned for onychomycosis of the left foot and onychomycosis of the right foot with callus of hallux effective August 1, 2009 have not been met; restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7122, and 4.118, Diagnostic Codes 7806, 7813 (2015).  

2.  The criteria for a rating greater than 30 percent for onychomycosis of the left foot are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.

3.  The criteria for a rating greater than 30 percent for onychomycosis of the right foot with callus of hallux are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements and these will be discussed in further detail below.  See 38 C.F.R. § 3.105(e), (i).  

Regarding the claim for increase, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are determined.  

VA has also satisfied its duty to assist.  The claims folder contains VA and private medical records.  The Veteran was provided VA examinations during the appeal period and in accordance with the prior remand, most recently underwent a VA examination in October 2014.  

In sum, there is no evidence of any error in VA's duty to notify or assist that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c) (2015).  
Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

	Propriety of reduction

On August 19, 1999, the Veteran submitted a claim to reopen service connection for jungle rot on his feet.  The RO denied the claim in November 1999 and the Veteran appealed this decision.  In May 2001, the Board remanded the issue.  

A February 2002 VA podiatry consult notes that the Veteran had painful toes secondary to dystrophic nails that had curled back into his toes.  The hallucal nails displayed rams horn appearance and the ungual folds were erythematous and the toes were painful to palpation.  The nails were debrided and permanent removal was recommended.  

The Veteran underwent a VA examination in December 2002.  Physical examination showed a callus on the metatarsal head of the right great toe and he had onychomycosis of the right and left great toe and left second toe.  The heels of both feet were covered with dry skin, but no fissures were noted.  He also complained of tenderness to palpation of both arches, both heels and the Achilles' tendons.  The examiner stated that the diagnoses of callus and onychomycosis were related to military service, but that the osteopenia and degenerative joint disease were not.  

In January 2003, the RO granted service connection for "onychomycosis, calluses, nail abnormality" of the left and right foot.  Each foot was assigned a 30 percent rating from August 19, 1999 as analogous to Diagnostic Code 7122, which addresses frostbite residuals.  Under this provision, a 30 percent rating is warranted when there is arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  The rating decision stated that "[c]onsidering all the evidence reviewed to include callus metatarsal head right great toe, onychomycosis great toe, dry skin, tenderness in arches, heels, Achilles tendons, your disability picture more nearly approximates the rating criteria of 30 percent under diagnostic code 7122."  

In connection with a TDIU claim, the Veteran underwent a VA examination in February 2007.  The Veteran reported chronic tinea pedis, intermittent with remissions, and the need for topical antifungals.  Objectively, there was intertrigenous tinea on both feet and onychomycosis of the nails.  In September 2007, the RO continued the separate 30 percent ratings under Diagnostic Code 7122 and made no mention of any improvement in the disabilities.

In connection with another claim for TDIU, the Veteran underwent a VA examination in July 2008.  He reported tinea pedis with hypertrophic nails and that the course since onset was progressively worse.  He used different foot creams and followed with podiatry for callous debridement.  The Veteran reported that he had to wear well ventilated shoes to decrease tinea pedis and reduce cracking of the feet.  During flare-ups it was difficult to ambulate.  Objectively, there was severe hyperplasia of the nails of both feet.  The examiner also noted callus formation both heels and severe onychomycosis of all nails.  There was also evidence of hammer toes affecting all digits and hallux valgus both feet.  Diagnosis was trench foot with tinea pedis.  The examiner noted moderate effects on chores, shopping, and recreation and that he was prevented from exercise and sports.  


Thereafter, in an August 2008 rating decision, the RO proposed to reduce the separate 30 percent ratings to a combined noncompensable rating because the disability involved no exposed skin and less than 5 percent of the entire body.  Review of the reasons and bases as well as the code sheet shows that the RO was now evaluating the disability pursuant to Diagnostic Codes 7813-7806.  Diagnostic Code 7813 addresses dermatophytosis, to include tinea of the feet and nails.  Under this provision, it is to be rated as disfigurement of the head, face or neck, scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  A noncompensable rating is assigned for dermatitis when less than 5 percent of the entire body or less than 5 percent of exposed areas is affected, and; no more than topical therapy required during the past 12-month period.  

The August 2008 notice letter advised the Veteran that the medical records were reviewed and noted improvement.

In May 2009, the RO reduced the evaluations for onychomycosis of the left foot and onychomycosis of the right foot with callus of hallux and evaluated the disabilities together as noncompensable effective August 1, 2009.  The Veteran subsequently submitted a statement wherein he expressed disagreement with the reduction in the August 2008 and May 2009 rating decisions.  The Veteran cannot disagree with a proposed reduction and his statement is considered a notice of disagreement with the May 2009 final rating action.  A statement of the case was furnished in April 2010 and the Veteran subsequently perfected this appeal.  

In the September 2015 post-remand brief, the representative argued that the reduction was not in compliance with 38 C.F.R. § 3.344 because the ratings were reduced based upon the results of only one examination.  

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e). 

Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that, if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i).  Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the Veteran does not contend that he did not receive proper notification.  Evidence of record shows that on August 22, 2008, VA notified the Veteran of the proposed reduction.  He was furnished detailed reasons and given 60 days from the date of the notice to submit additional evidence showing that compensation payments should be continued at the present level.  He was also offered the opportunity to have a personal hearing.  Thus, the RO complied with the procedural requirements of 38 C.F.R. § 3.105.  

The remaining question is whether the reduction in the evaluations for onychomycosis of the feet from separate 30 percent ratings to a combined noncompensable rating was appropriate.   

In this case, the separate 30 percent ratings were in effect for more than five years (August 19, 1999 to August 1, 2009) and as a result, the provisions of 38 C.F.R. § 3.344 regarding stabilization of disability ratings are specifically applicable.  38 C.F.R. § 3.344(c).  The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement (to include many skin diseases) will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

The Board must (1) review the entire record of examinations and medical and industrial history to ascertain whether the examination or examinations on which the reduction was based were full and complete; (2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; (3) not reduce a rating for a disability which is subject to periodic improvement on one examination except in cases where all the evidence clearly warrants a finding of material improvement; and (4) consider whether the evidence makes it reasonably certain that any improvement found will be maintained under the ordinary conditions of life.  Brown v. Brown, 5 Vet. App. 413 (1993).  Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 renders a rating decision void ab initio because the reduction was not in accordance with the procedural requirements.  Greyzck v. West, 12 Vet. App. 288 (1999).  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

In considering this appeal, the Board notes that it is unclear why the service-connected callus and onychomycosis were originally rated as analogous to Diagnostic Code 7122.  The Board further notes that in assigning and continuing the 30 percent ratings, the RO appears to have considered nonservice-connected symptoms.  While the basis for this is unclear, the Board observes that to the extent it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Nonetheless, previous determinations which are final and binding, including decisions on the degree of disability, will be accepted as correct in the absence of clear and unmistakable error.  See 38 C.F.R. § 3.105(a).

Simply disagreeing with the way a disability was previously evaluated is not a sufficient basis for reducing the rating.  The RO has not specifically asserted clear and unmistakable error in the initial rating and instead, effectuated the reduction under 38 C.F.R. § 3.105(e).  As set forth, a reduction under this provision requires improvement and further, 38 C.F.R. § 3.344 is for application in this particular case.  

On its face, the July 2008 examination appears as full and complete as the December 2002 examination.  In the May 2009 notice of disagreement, however, the Veteran reported that the examiner did not physically examine his feet and he felt the examination was inadequate.  The Veteran's service-connected skin condition is subject to periodic improvement and the RO appears to have relied on only the July 2008 VA examination.  Additionally, the preponderance of the evidence does not show improvement in the overall condition.  The Veteran repeatedly argued that his feet had not gotten better and objective findings at that time were similar to those at the time of the initial rating.  This is further confirmed in a June 2009 statement from the Veteran's private podiatrist who states that the Veteran had been treated in the past for diffuse fungal infection of all nails and chronic fungal infection of the skin.  The physician further stated that the Veteran had several nails removed permanently due to pain from the thickness of the nails and because of the longstanding fungal infection, continues to have soft tissue inflammation and sporadic flare-ups of chronic tinea on the plantar aspect of both feet and around the nail beds.  

In summary, the Board finds that the reduction under 38 C.F.R. § 3.105(e) was not proper and the separate 30 percent ratings for onychomycosis of the left foot and onychomycosis of the right foot with callus of hallux are restored.  

	Increased ratings

Having restored the separate 30 percent ratings, the Board will consider whether an increase is warranted.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board agrees that the Veteran's service-connected disability is more appropriately rated under Diagnostic Code 7806.  Under this provision, a 60 percent evaluation is warranted for dermatitis or eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The Veteran underwent a VA examination in January 2010.  He reported that moist and cold weather causes increased eczema both feet with cracking and bleeding not responsive to creams.  With flare-ups, his feet become very painful and it is difficult to stand or ambulate.  Physical examination showed eczema calcaneus with hyperkeratosis.  Other significant physical findings included bilateral pes planus and severe hammer toes.  The examiner commented that the Veteran had surgery to remove all his nails due to chronic onychomycosis.  

An April 2010 VA opinion indicates that the Veteran's hammer toes and pes planus were not caused by or a result of his service-connected onychomycosis of the bilateral foot with callus formation of the right foot.  In an unappealed June 2010 rating decision, the RO denied service connection for bilateral hammer toes and bilateral pes planus.  
 
The Board has reviewed the private podiatry records, which show surgery on both the right and left foot largely to correct nonservice-connected orthopedic disabilities.  

The Veteran most recently underwent a VA examination in September 2014.  At that time, there was no onychomycosis present so the percentage of exposed areas and total body affected was zero.  

On review, the criteria for a rating greater than 30 percent are not met or more nearly approximated for either foot at any time during the appeal period and staged ratings are not warranted.  That is, onychomycosis is not shown to affect more than 40 percent of the entire body or more than 40 percent of exposed areas and the Veteran does not require systemic therapy.  

The Board further notes that even if consideration was warranted under Diagnostic Code 7122, a 30 percent rating is the maximum schedular rating under that provision.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic code contemplates the symptoms related to the service-connected fungal infection of the Veteran's feet and a higher schedular rating is available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to the service-connected onychomycosis, the Veteran is service-connected for anxiety disorder, adjustment disorder with depression and PTSD, residuals of lung cancer, and a scar on the posterior trunk.  The only issue currently for appellate consideration is the evaluation for the service-connected onychomycosis of the feet.  Accordingly, that is the only disability that the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.   

Evidence of record does not show the Veteran is unemployable as a result of his service-connected onychomycosis and callus of hallux and the Board declines to infer a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Restoration of the separate 30 percent ratings for onychomycosis of the left foot and onychomycosis of the right foot with callus of hallux of the right foot effective August 1, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  

A rating greater than 30 percent for onychomycosis of the left foot is denied.

A rating greater than 30 percent for onychomycosis of the right foot with callus of hallux is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


